OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs. On the record before us it cannot be said that the Board of Trustees of the Village of Huntington Bay, acting in its capacity as the village planning *936board, acted arbitrarily or capriciously, or abused its discretion under the restrictive covenant.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.